         Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 1 of 93




                   IN THE UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION


In re:                                               )
                                                     )   Chapter 11
ULTRA PETROLEUM CORP., et al.,                       )
                                                     )   Case No. 20-32631
                                         1
                                Debtors.             )
                                                     )
                                                     )

           OBJECTION TO THE (I) CONFIRMATION OF PLAN OF
           REORGANIZATION, AND (II) APPROVAL OF DEBTORS’
                     DISCLOSURE STATEMENT

    “The conduct of bankruptcy proceedings not only should be right but must
    seem right.” – J. Friendly, In re Haupt & Co., 36 F.2d 164, 168 (2nd Cir.
    1966)
                                  INTRODUCTION

         The undersigned party is an owner of equity interests in Ultra Petroleum Corp.

(“Ultra” or the “Debtors”) and submits this objection (the “Objection”) to the (I)




1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s
federal tax identification number (if any) are the following: Ultra Petroleum Corp.
(3838); Keystone Gas Gathering, LLC (N/A); Ultra Resources, Inc. (0643); Ultra
Wyoming, LLC (6117); Ultra Wyoming LGS, LLC (0378); UP Energy
Corporation (4296); UPL Pinedale, LLC (7214); and UPL Three Rivers Holdings,
LLC (7158). The Debtors’ service address is 116 Inverness Drive East, Suite 400,
Englewood, Colorado 80112.

                                             1
      Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 2 of 93




Confirmation of Plan of Reorganization, and (II) Approval of Debtors’ Disclosure

Statement.2

      Louis C. Talarico, III (the “Shareholder”) is an individual who resides at 80

Pascal Ln, Austin, Texas 78746 and as of May 14, 2020 (the “Petition Date”) is the

beneficial owner of 160,000 shares of common stock in Ultra that are held in “street

name”. The Shareholder is an expert in evaluating energy company business plans

and is also an expert in oil & gas company valuation.

      The Shareholder has over twenty years of corporate business transaction

experience, involving over $300 billion in announced deal value. The Shareholder

has previously served in a senior investment banking role at Goldman, Sachs as a

member of that firm’s energy group and was previously a senior investment banker

at J.P. Morgan as a member of that firm’s mergers department. The Shareholder has

significant bankruptcy and restructuring experience having been involved in several

complicated and contested transactions including the bankruptcy of Enron

Corporation as well as the bankruptcy and subsequent restructuring of SemGroup

L.P., among many others.




2
 Capitalized terms used but not otherwise defined in this Objection will have the
meaning ascribed to such terms in the Plan and/or Disclosure Statement.

                                         2
        Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 3 of 93




        The Shareholder is representing his interests pro se. That is, Shareholder is

only representing himself in connection with the bankruptcy and does not represent

or purport to represent any persons or entities in connection with Debtors’ chapter

11 cases (the “Bankruptcy”). At this time, the Shareholder has no intention to serve

on or represent any committees that have or may be formed in this Bankruptcy. If

circumstances change and Shareholder determines to engage legal counsel,

Shareholder will notice the Court.

                          PRELIMINARY STATEMENT

        1.     According to Debtors’ own presentations,3 the Pinedale field is one of

the top gas fields in the U.S. A prolific reserve base that has been exploited by Ultra

over its 22-year track record producing over 3.5 Tcf of gas and 26.5 million barrels

of oil. Ultra has ~2,260 operated wells with an inventory of over 4,000 drilling

locations – over half that are economic in the current natural gas price environment.

That is, even with 3.5 Tcf of gas having been produced, there is at least as much

undeveloped resource still to be exploited. What do Ultra and its advisors think this

resource is worth? Precisely, Zero!

        2.     Yet, this very Court confirmed a plan of reorganization just three years

ago (the “2016 Bankruptcy”) that ascribed a value of multiple billions of dollars to


3
    Ultra’s December 2019 Investor Presentation is attached as Exhibit 1.

                                           3
      Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 4 of 93




the same exact assets.4 While Debtors’ try to fault the current global pandemic and

a crude oil price war between OPEC and Russia, the simple fact is the fundamentals

of natural gas – which is what matters to Ultra – have improved. Advertised as a

“balance sheet restructuring,” the Plan is nothing more than an improper cram-down.

      3.      As described further herein: i) the valuation analysis of the Debtors’

advisor is not credible; ii) the insiders are taking self-interested steps to reset their

compensation and obtain a broad release from their actions; and iii) the cram-down

tactics of the creditors are improper. The plan of reorganization is in bad faith.

      4.      The Disclosure Statement, for its part, is inadequate, inaccurate, and

misleading.

      5.      Rather than slow down the bankruptcy process, Shareholder is

proposing to dramatically simplify and accelerate the reorganization through the

confirmation of an Alternative Restructuring that can be re-circulated within 20

business days of an Order approving such action. The bare bones structure of a

balance sheet restructuring is in place. The documentation is largely complete and

can be simplified. But the plan of reorganization must be fair and equitable.


4
  In the 2016 Bankruptcy, the liquidation analysis ascribes a value to Oil & Gas
Properties of $3.7-$4.45 billion. As such, a proxy for the value of the proved
undeveloped properties would be $2.0-$2.7 billion (i.e. the value of the Oil & Gas
Properties less the proved developed producing reserves from the proximate NSAI
reserve report which was $1.7 billion) at the time.

                                           4
      Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 5 of 93




      6.     The current proposed plan of reorganization is nothing more than

double-barreled cram-down litigation. There are significant public policy interests

at stake. The oil & gas industry is dealing with external shocks and there is a

potential wave of oil & gas bankruptcies coming in the years that follow.

Bankruptcies grounded in artificial impairment, dubious cram-down tactics and the

unilateral cancelling of company commitments will have an everlasting negative

impact on the oil & gas industry and its ability to achieve capital formation.

                                 BACKGROUND

      7.     On May 14, 2020, each of the Debtors filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code. The same day, Debtors filed the

Joint Chapter 11 Plan of Reorganization of Ultra Petroleum and Its Debtor Affiliates

(the “Plan”) (Docket No. 20). Debtors’ also filed the Disclosure Statement for

Debtors’ Joint Chapter 11 Plan of Reorganization of Ultra Petroleum and its Debtor

Affiliates (the “Disclosure Statement”) (Docket No. 18). The Disclosure Statement

includes, among other things, exhibits containing a Restructuring Support

Agreement (the “RSA”), Financial Projections, a Valuation Analysis and a

Liquidation Analysis.

      8.     On May 18, 2020 at approximately 3:00 pm central time, Shareholder

spoke with Mr. Brad Johnson, CEO of Ultra, regarding the Bankruptcy filings. At


                                          5
      Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 6 of 93




the time, Shareholder had not fully reviewed the Bankruptcy filings but did express

Shareholder’s surprise at the Valuation Analysis.

      9.     On May 20, 2020, Shareholder mailed notice of appearance to this

Court which was subsequently filed on May 26, 2020. (Docket No. 158)

      10.    On May 26, 2020, Shareholder sent correspondence (the “May 26

Correspondence”) via email to counsel for the Debtors and certain creditors (the Ad

Hoc Group”) which was subsequently filed by the Court (Docket No. 168)

communicating (i) some of Shareholder’s concerns regarding the proposed Plan,

Disclosure Statement and Valuation Analysis, and (ii) a request for the Debtors and

certain creditors to provide Shareholder specific information regarding the Plan, the

Valuation Analysis and certain events leading up to the Bankruptcy filing.

      11.    On May 28, 2020 at approximately 2:00 pm central time, Debtors’

counsel contacted Shareholder to discuss Shareholder’s May 26, 2020

Correspondence (the “May 28 Debtors’ Counsel Call”).               Debtors’ counsel

committed to revert with a form confidentiality stipulation to facilitate the exchange

of information. Debtors’ counsel has not followed up with Shareholder regarding a

form confidentiality stipulation nor the need for one based on Shareholder’s

information request. 5


5
  Shareholder questioned the need for a confidentiality stipulation. Shareholder
requested that Debtors’ counsel review Shareholder’s information requests and
                                         6
      Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 7 of 93




      12.    On June 4, 2020 at 4:00 pm central time, Shareholder held a “courtesy

call” between Shareholder and Debtors’ counsel, including representatives from

Kirkland & Ellis and Jackson Walker. Shareholder provided an overview of its

objection and asked as to the status of Shareholder’s information request. Regarding

the latter, Debtors’ counsel indicated they were still gathering the information.6

                                    OBJECTION

      I.     THE BANKRUPTCY FILING, PLAN OF REORGANIZATION,
             DISCLOSURE STATEMENT AND VALUATION ANALYSIS
             ARE IN BAD FAITH

      13.    The fundamental underpinnings of the Bankruptcy Code include the

requirements that a plan “not discriminate unfairly” and that it be “fair and

equitable.” The Plan put forth by Debtors and supported under the RSA fails both

measures.


      A.     The Valuation Analysis is Not Credible and is in Bad Faith

      14.    To confirm a plan, a reorganized debtors’ valuation is key to: (i)

whether the debtors’ assets are of sufficient value such that the plan is feasible under




explain to Shareholder what information, if any, Debtors’ believed to be
“confidential”.
6
 Shareholder intends submit the requests made in the May 26 Correspondence as
well as those contained herein, among others, in a formal discovery motion.

                                           7
      Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 8 of 93




section 1129(a)11; (ii) whether a plan is “fair and equitable”7 under section 1129(b);

and (iii) whether a debtor has demonstrated that creditors and equity interests are

receiving more than they would if the debtor were liquidated in a Chapter 7

proceeding under section 1129(a)(7)(A)(ii). Full disclosure of the Debtors’ assets

and their value is fundamental to evaluation of a proposed plan. See, e.g. Krystal

Cadillac-Oldsmobile GMC Truck, 337 F.3d at 321-322.


      15.    Here, the Debtors have provided minimal information about a few

assets and no information about – and, ascribed absolutely no value to –many other

assets. Significantly, the stakeholders have not been provided with the details of the

Valuation Analysis of Centerview Partners rather a generalized description that is

provided in Exhibit D to the Disclosure Statement (the “Valuation Analysis”).

      16.    Ultra is now, essentially, a single asset company with a concentrated

asset position in the Green River Basin in Wyoming.             The size, scale and

composition of the natural gas reserve base are the core asset of the business. In its

marketing materials selling the Plan to the Term Loan Lenders (the “Term Loan

Lender Presentation” attached hereto as Exhibit 2), Ultra describes itself as “the



7
  In re Campbell, 89 B.R. 187, 188 (Bankr N.D. Fla 1988) (“Establishing that a
plan is fair and equitable with respect to a class places additional burdens on both
the Court and the debtor since such requires valuations of property and income
streams.”)

                                          8
      Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 9 of 93




largest acreage holder in Pinedale,” a 60 Tcfe natural gas field. And while Ultra

currently operates ~2,260 producing wells, it still has “more than 4,000 remaining

drilling locations within boundary of core development.” That is, less than half of

the Ultra’s resources in the field have been developed. In the current natural gas

price environment, Ultra also discloses in the First Term Lenders Presentation that

more than 1,700 drilling locations are economically viable.8 Ultra’s most recent

investor presentations indicate each well is expected to achieve 3-4 Bcfe EUR. The

simple math (1,700 drilling locations times 3-4 Bcfe per well) suggests this

represents approximately 5-7 Tcfe of hydrocarbons that are economically viable in

the current natural gas price environment. And while this opportunity is modestly

described as “option value” by the Debtors, absolutely no value has been ascribed

to this massive and very real asset base.

      17.    One does not need significant valuation experience – or perhaps, any at

all – to understand that the Valuation Analysis is not credible. A simple comparison

of other similar valuations of the same asset base over time demonstrates that the

Valuation Analysis is not credible. To this end, the chart below compares the

valuation of the proved developed producing (“PDP”) reserve base through two

lenses: i) the independent NSAI reserve report provided in each Form 10-K, and ii)


8
 Shareholder understands these to be vertical drilling locations. The figure does
not include horizontal drilling locations.

                                            9
                        Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 10 of 93




the borrowing base redetermination performed by the RBL lenders and discussed in

Ultra’s public filings:


                                                            $6.5
                 $6.5




                 $4.5
 $ in billions




                 $2.5
                                 $1.7                                  $1.7
                                               $1.2                                 $1.1
                                                                                                   $0.9

                 $0.5
                                 NSAI    2016 Bankruptcy
                                              RBL        Bankruptcy    NSAI         RBL
                                                                               2020 Bankruptcy Bankruptcy
                                Reserve     Redeter-      Valuation   Reserve      Redeter-     Valuation
                                 Report     mination      Analysis     Report      mination      Analysis
                                12/31/16    4/7/2017     1/17/2017    12/31/19    ~Feb 2020     5/14/2020
                                         2016 Bankruptcy                         2020 Bankruptcy




                        18.   One can clearly see that both the NSAI reserve report (for PDP only

reserves) and the RBL redeterminations proximate to each of the 2016 and 2020

bankruptcies are very similar. That is, the NSAI reserve report valuation in both

periods is ~$1.7 billion and the RBL redetermination approximates $1.1-$1.2 billion.

                        19.   By contrast, in the 2016 Bankruptcy, billions of dollars of value were

ascribed to the undeveloped asset base. Meanwhile, the Valuation Analysis further

discounts the value of Ultra to achieve a valuation beneath the Term Loan claims.

Through its own admission in the First Term Lender Presentation, the assets are

significant, economic and part of the go forward plan of the Debtors – yet, absolutely

no value is ascribed to these assets. If the Debtors and the Ad Hoc Group truly
                                         10
     Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 11 of 93




believe that the value of the proved undeveloped reserves is zero, then these assets

should be distributed to the alleged (according to Debtors and its Plan) worthless

class of stakeholders, i.e. the common stock owners.9

      20.     In the May 26 Correspondence, Shareholder has requested essential

information to perform due diligence on the Valuation Analysis. Shareholder has

over 20 years of experience reviewing oil & gas company business plans and

performing valuation analysis and has the ability to diligence the business plan and

valuation in an efficient and expeditious manner. Shareholder believes the Valuation

Analysis is simply not credible and will not withstand cross-examination by

Shareholder.10 Centerview and the Debtors should withdraw the Valuation Analysis.

      21.     Regarding the liquidation analysis, the Disclosure Statement states

“[t]here is presently no market for the Debtors’ undeveloped reserves and mineral

leases, and we do not believe such assets would have a market during the projected

liquidation   period.”   Shareholder   requests   Debtors    provide    information




9
 Shareholder is prepared to form a standalone company with management team to
manage the proven undeveloped reserve assets.
10
  Shareholder had a telephone call with the Centerview banker responsible for the
Ultra engagement on December 4, 2019. In that conversation, the Centerview
representative described a view on valuation very different than what is presented
in the Disclosure Statement.

                                        11
        Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 12 of 93




demonstrating that the proven undeveloped properties of the Debtors have been

properly marketed and that there is no market for the asset.

         22.   By contrast in its liquidation analysis11 in the 2016 Bankruptcy,

“Debtors assume that the Trustee would pursue a prudent, prompt, and broad

marketing of the assets over a six month period, with the divestiture directed by a

qualified investment bank or firm that specializes in managing oil and gas

acquisitions and divestitures.” There has been no broad marketing of the proved

undeveloped properties,12 rather the substantial value of these assets is ignored.

         B.    The Conduct of the Debtors Leading up to the Bankruptcy Filing
               is in Bad Faith
         23.   The timeline of events leading up to the bankruptcy raises concerns

about the Debtors’ behavior and conduct during this process. The triggering event

that started Ultra on the path to the Bankruptcy filing was a going concern qualifier

in Ultra’s annual audit. The going concern qualifier was not disclosed until April

14, 2020, over 6 weeks after the audit should have been completed and filed.




11
  2016 Bankruptcy (Case No. 16-32202) valuation analysis filing (Docket No.
1098-3).
12
     If there has, Shareholder requests evidence of such broad marketing.

                                           12
     Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 13 of 93




      24.    Historically, Ultra has filed its Form 10-K, inclusive of Ernest &

Young’s audit opinion, in the last week of February or first week in March, for

example:

                    Fiscal Year                          10-K Filing Date
                        2013                                 2/25/2014
                        2014                                 2/24/2015
                        2015                                 2/29/2016
                        2016                                 2/22/2017
                        2017                                 2/28/2018
                        2018                                  3/8/2019



      25.    In a Form 8-K filing on March 5, 2020, Ultra disclosed that the

company “and its advisors recently engaged in negotiations with certain third party

holders of the Company’s long-term debt … the [c]ompany provided certain

confidential information to such third party debtholders’ advisors.” So, rather than

completing the audit and filing the Form 10-K, the Debtors apparently starts the

process of preparing for the Bankruptcy. It is noteworthy that the first week in

March is precisely when concern regarding the COVID-19 global pandemic is

starting to take hold in the U.S. At this point, the equity markets are in the midst of

a correction having sold off ~10%. But these market events should not affect the

completion of the audit nor the filing of the Form 10-K. The audit should have been



                                          13
     Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 14 of 93




nearly complete by this time. Any potential going concern qualifier would have

been known to the company and its accounting staff.

      26.    In a Form 8-K filing on March 12, 2020, Ultra announced it had put in

place new employment agreements with certain executives, including the CEO, CFO

and CAO of the company.13 Each of the executives who were awarded employment

agreements were also given a one-time bonus. It is difficult to understand how a

board of directors could take such action, especially with the CEO and financial staff

of the company, when a critical priority of their job – the completion of the audit and

filing of the Form 10-K – was not complete.

      27.    On March 31, 2020, Ultra filed a Notification of Late Filing on Form

12b-25, indicating that it would be “unable to file its Form 10-K within the

prescribed time period.” Ultra disclosed in the filing that the reasons were related

to its liability management efforts and active discussions with debtholders. There is

no disclosure of any going concern qualifier even though it must have been known

at this point given the audit would typically be complete in February.

      28.    Finally, on April 15, 2020, Ultra disclosed in a Form 8-K the going

concern qualifier.



13
  Some of these executives already had employment agreements in place raising
the question, why is their urgency to reload the employment agreements.

                                          14
     Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 15 of 93




      29.    It appears that rather than disclosing the going concern qualifier and

filing its Form 10-K – requirements of a public company – the Debtors was

instituting executive bonuses, employment agreements, and negotiating its pre-

packaged bankruptcy with debtors, including the structuring of new management

incentive plans and broad releases. While Ultra’s disclosure indicates that the going

concern qualifier was a triggering event for the Plan, it appears that the going

concern qualifier may, in fact, have been the scapegoat to facilitate the Plan.

      30.    On the May 28 Debtors Counsel Call, the Kirkland partner concurred

with Shareholder that this was the first time he had seen a going concern qualifier as

an event of default. Typically, when Shareholder sees such anomalies and unique

circumstances, it is cause for investigation.14

      C.    The Restructuring Support Agreement and Plan of Reorganization
      are in Bad Faith

      31.    “To confirm a plan of reorganization, chapter 11 generally requires a

vote of all holders of claims or interests impaired by that plan. See 11 U.S.C. 1126,


14
  Shareholder has requested information regarding the audit process in its May 26
Correspondence. The Kirkland representative specifically inquired about this
request on the May 28 Debtor Counsel Call and Shareholder explained the
concerns discussed herein. The Kirkland representative indicated the request may
be more difficult given certain privilege issues. Shareholder, in his experience
with public company Form 10-K filings, expects that any initial communication
with auditors about such an issue would be between Ultra’s Chief Accounting
Officer and the auditor. The existence of an attorney (to create privilege) on such
early communications would only be a red flag.

                                          15
     Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 16 of 93




1129(a)(8). This voting requirement has exceptions, however, including one that

allows a bankruptcy court to designate (in effect, to disregard) the votes of ‘any

entity whose acceptance or rejection of such plan was not in good faith.’” (In re

DBSD, 624 F. 3d at 101)


      32.    On the May 28 Debtors Counsel Call, when Shareholder expressed

concerns regarding the Plan, Disclosure Statement and Valuation Analysis, a

Kirkland & Ellis litigation partner asked Shareholder why, if the Plan and Valuation

Analysis are so wrong, would it be overwhelmingly supported by the Second Lien

Note Claims when that class would be significantly impaired.15 (the “Kirkland

Question”) Shareholder responded, “tell me who the second lien holders are, and

I’ll tell you why they are supportive of the plan.” The Kirkland representative did

not identify any second lien holders to the Shareholder on the call.16




15
  According to the Disclosure Statement, the Second Lien Notes Claims are
expected to receive recoveries of 4%, including 2.5% (subject to dilution) of the
New Interests and Makewhole Instruments evidencing entitlement to 45% of any
proceeds received in the Makewhole Litigation, the latter being unusual
consideration.
16
  It is noteworthy in the Disclosure Statement that on each of the 59 signatory
pages for the creditors in support of the RSA there exists a table entitled
“Aggregate Amounts Beneficially Owned or Managed on Account of:”. However,
the figures for each creditor have been redacted. This information should not be
redacted, and Debtor should immediately file the unredacted signatory pages for
the RSA containing the amounts of each security owned by each creditor.

                                         16
     Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 17 of 93




      33.    Shareholder understood why Citadel supported the RSA. Shareholder

referenced the Verified Statement of the Consenting Term Lenders (the “Verified

Statement”) (Docket No. 129) and described to Debtors’ counsel Citadel’s support

as a large holder of Second Lien Notes. Citadel, according to the Verified Statement

owns ~39% of the Term Loan and ~31% of the Second Lien Notes.17 As Shareholder

explained to counsel, it does not matter to Citadel if the value goes into the right

pocket (Term Loan recovery) or into the left pocket (Second Lien Notes recovery),

it is still the same pair of pants. With an ~100% equity distribution of New Interests

to certain creditors, Citadel ownership of New Interests accretes to a higher interest

level the more New Interests are funneled towards the Term Loan claims by nature

of Citadel’s higher percentage ownership interest in the Term Loan vis-a-vis Second

Lien Notes (i.e. ~39% to ~31%). In this circumstance, with a higher percentage

ownership in the Term Loan position (relative to its Second Lien Notes position) and

priority in the claims, Citadel would prefer as low a valuation as possible to avoid

New Interests being distributed to other claims.




17
   Shareholder has correspondence from a former Term Loan holder suggesting
significant claims may have been bought and sold amongst various hedge fund
investors in the days, weeks and/or months leading up to the Petition Date.
Shareholder is requesting those creditors supporting the RSA disclose all
transactions in Debtor securities since June 30, 2019.

                                         17
     Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 18 of 93




         34.    Citadel is incentivized to “impair” both the First Lien Term Loan claims

and the Second Lien Notes claims to cram-down the other classes. The answer for

the Ad Hoc Group on valuation was obvious – the valuation needed to be less than

$973 million (the amount of the First Lien Term Loan Claims) to achieve this

objective – not surprisingly the Valuation Analysis came to this very conclusion – a

valuation of $900 million.

         35.    However, it is not Citadel alone. The ownership of Citadel, Bain

Capital, Oaktree Capital Management and Goldman Sachs (the “Second Lien

Blocking Group”) represent 58.8% of the Term Loan and 48.9% of the Second Lien

Notes classes. That is, these four institutions create an effective blocking position

by nature of their ownership in the Second Lien Notes. Goldman, for its part, is

further conflicted by its position in the RBL.

         36.    It appears Second Lien Blocking Group may have used their positions

in the Term Loan and Second Lien Notes “as levers to bend the bankruptcy process

toward [their] own strategic objective” of acquiring the debtor and “not toward

protecting [their] claim.” (In re DBSD, 624 F. 3d at 104) There is authority holding

that these votes and classes should be ignored in the confirmation process.

   II.         THE DISCLOSURE STATEMENT LACKS INFORMATION
               CRITICAL TO AN UNDERSTANDING OF THE PROPOSED
               PLAN.


                                            18
     Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 19 of 93




      A.       Applicable Law Requires Disclosure of All Details Necessary to
               Make an Informed Judgement.

      37.      A disclosure statement must contain, at a minimum, adequate

information concerning “all those factors presently known to the plan proponent that

bear upon the success or failure of the proposals contained in the plan.” In re

Beltrami Enters., Inc. 191 B.R. 303, 304 (Bankr. M.D. Pa. 1995) (internal quotation

and citation omitted). While a number of courts have provided a list of the type of

information that should be addressed by a disclosure statement. Rather than recite

the laundry list of information that courts have suggested for inclusion in a disclosure

statement, I will address some of the most basic information NOT adequately or

accurately addressed in the Debtors’ Disclosure Statement. These material factors

that were NOT adequately or accurately addressed (with accompanying

commentary) in the Debtors’ plan include, among other things:

             The circumstances that gave rise to the filing of the bankruptcy petition;
             a complete description of the available assets and their value;
             the anticipated future of the debtor with accompanying financial
              projections;
             the condition or performance of the debtor while in Chapter 11 [or in
              recent months as the case may be with Ultra];
             Any financial information, valuations or pro forma projections that
              would be relevant to the creditors’ determinations of whether to accept
              or reject the plan.
      38.      Here, the Disclosure Statement lacks the information necessary for

creditors and interest holders to make an informed decision about the proposed Plan,

                                           19
     Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 20 of 93




including such basic information as: (i) an accurate and complete explanation of the

circumstances that gave rise to the bankruptcy filing, (ii) an accurate and complete

listing of the amount, nature and value of the Debtors’ assets; (iii) information about

Ultra’s recent financial performance in these turbulent times that allegedly led to the

bankruptcy; (iv) financial projections that reflect any simple economic reality of an

oil & gas company consistent with the description of the go-forward plan for Ultra

as a “consolidator” in the Rockies; and (v) financial information, valuations or pro

forma projections that may have been utilized by the Debtors and its advisors in

strategic alternatives discussions described in the Disclosure Statement.

      39.    Rather than providing a clear, consistent and coherent plan for the

Debtors, the Disclosure Statement provides financial projections and valuations

untethered to management’s proposed go-forward business strategy with New

Interest owners. Until the Debtors revise the Disclosure Statement to include a

complete and accurate description of all of the necessary information, it cannot be

approved.

      i)     The Disclosure Statement Fails to Accurately Address Events
             Leading to Ultra’s Bankruptcy
      40.    The Disclosure Statement seems to focus on the “initial spread of

COVID-19” and an “oil price dispute between Saudi Arabia and Russia in the first

quarter of 2020” and the resulting effects on WTI crude oil prices as the events that

led to the bankruptcy. This is misleading. While these events have certainly been
                                        20
      Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 21 of 93




unfortunate and unexpected, the Debtors ignore the simple fact that the financial

performance of Ultra is principally tied to natural gas prices and not WTI crude oil

prices.     In its own Form 10-K, Ultra reported that natural gas comprised

approximately 96% or production and 96% of total proved reserves as of December

31, 2019. Therefore, it is the natural gas prices that matter to Ultra and not WTI

crude oil prices.

      41.     In focusing on crude oil prices, the Debtors attempts to distract and

mislead this Court and stakeholders from the underlying natural gas fundamentals

that have resulted from the disruptive events in early 2020. That is, the drop in WTI

crude oil prices has created sharp cuts in capex for US oil producers and significant

shut-ins of oil wells with associated gas production. While, the cuts in capex were

not initially reflected in the oil rig count in late-March, the oil rig count has dropped

in April and May. This implies that the bulk of the declines in oil and associate gas

production will take place later this year and into 2021. Which is to say, the sharp

declines in WTI oil prices as a result of the events described in the Disclosure

Statement have actually made for a much more constructive environment for natural

gas prices. In fact, following the initial shocks to global financial markets (including

commodity markets), natural gas prices have improved relative to their pre-

pandemic levels.



                                           21
     Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 22 of 93




      42.    The events in the first half of 2020 are certainly unfortunate. Market

dislocations were significant, but that does not justify the actions taken by the

Debtors and certain creditors to unfairly seize the assets of the company.

      43.    The Disclosure Statement suggests “that filing chapter 11 presented the

best option to right-size its balance sheet” and the bankruptcy is positioned as a

“balance sheet restructuring to ensure the long-term viability of [Utlra’s] business.”

However, it is important to understand that the die had been cast years ago regarding

the Debtors’ highly leverage balance sheet.

      44.    In 2018, Ultra’s management and its board undertook a strategic shift

to a horizontal drilling program that performed below expectations.            While

Shareholder is, and continues to be, an advocate of a horizontal drilling program in

the Pinedale field,18 the execution of the program was a failure. It was this failed

business plan of the board and poor execution by management that put Ultra on its

path to an over leveraged balance sheet. Instead of “demonstrat[ing] disciplined

decision making,”19 the company, lead by its hedge fund Chairman, doubled down



18
  Demonstrating Shareholder’s belief in Ultra and its horizontal program, on May
21, 2018 Shareholder took the unusual steps of flying to Denver, at Shareholder’s
sole expense, to meet with the Ultra CEO and offer Shareholder’s services as CFO
of Ultra or in an advisory capacity.
19
  One of management’s key selling points on the first page of the Term Loan
Lender Presentation.

                                         22
     Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 23 of 93




on a failing horizontal drilling execution strategy. Ultra was forced to abandon the

horizontal program in late 2018 following its failed execution.

      45.    Below are the trading levels for the Debtors’ unsecured notes during

the failed execution and subsequent abandonment of the horizontal program (i.e.

1/1/2018 – 6/30/2019)20:


       Ultra’s Notes due 2022                      Ultra’s Notes due 2025




      46.    As depicted above, the unsecured bonds traded down from par value to

~10% of par value as insiders ran the company into the ground. Rather than be held

accountable, insiders are attempting to reset their position with the Plan (including

up to 7% of the equity in the form of a management incentive plan) and release

themselves of any liability for their actions since the 2016 Bankruptcy – Ultra




20
  Source: Finra market data. Price charts each represent the time period January 1,
2018 – June 30, 2019, the period of Ultra’s execution and evaluation of its
horizontal well program.

                                         23
     Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 24 of 93




insiders want a “do over”. The Disclosure Statement describes the in-court process

as the “best opportunity to achieve a value-maximizing restructuring transaction”

which is a true statement only for certain insiders and the Ad Hoc Group.

      47.    The Ad Hoc Group and management clearly understand the dynamics

at play in the commodity markets, i.e. the constructive natural gas market

fundamentals resulting from reductions in oil drilling and associated natural gas

production in the face of a global pandemic.        Filing for bankruptcy was an

opportunistic strike aimed at attempting to steal the company under the cover of the

crisis. Recent events have had catastrophic effects for many individuals, companies,

industries and nations – but not Ultra. This type of predatory behavior should not

go unpunished by this Court.

      ii)    The Disclosure Statement Fails to Provide Financial Projections
             Consistent with the Stated Future Operating Plan of the Debtors
      48.    The Term Loan Lender Presentation provides insight into what

management and the Ad Hoc Committee believe the opportunity is at Ultra.

However, it is untethered from the Plan being instituted and the associated financial

projections and Valuation Analysis put forth by the Debtors and its advisors.

      49.    The financial projections provided in Exhibit C to the Disclosure

Statement provides forecasted natural gas and oil volumes for operated production

based on PDP production streams only. But the marketing presentation to the Term


                                         24
     Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 25 of 93




Loan Lenders is ripe with discussions about “drilling inventories” as well as the

Debtors being a “Rockies consolidator” and able to “build positions in other basins

through M&A” at “PDP PV20+” with “option value”.

      50.    While the Debtors is positioning a post-emergence Ultra as a “Rockies

consolidator” and touting a “significant undeveloped inventory” it has not provided

any financial projections that match management’s plan post-emergence. The

inconsistencies make the financial projections not credible. Subsequently, the

valuation analysis becomes a “garbage in, garbage out” exercise.

      51.    The business plan and financial projections should be revised for a more

realistic view into how a low-cost natural gas producer would operate and earn return

for its stakeholders. It is simply not credible for management to promote that a post-

emergence, unleveraged Ultra would simply produce out its existing PDP

production, be debt-free while accumulating cash and not reinvest into PDP 20%-

25%+ return opportunities.

      iii)   The Disclosure Statement Fails to Provide Any Meaningful Market
             Valuation Information or Information Regarding An Appropriate
             Market Check
      52.    While the Disclosure Statement describes in generalizations that

“[Ultra] then decided to retain a certain advisor to assist with evaluating other

strategic alternatives,” there are no details about any such market check.

Shareholder spoke with Debtors’ strategic alternatives advisor on November 11,

                                         25
     Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 26 of 93




2020. Debtors’ advisor left the impression with Shareholder that the undertaking

was anything but a market check as marketing materials had not even been prepared

by the company nor the advisor. The process had no strategic focus and did not

appear geared toward achieving any apparent financial objective. It certainly was

not a market check.

      53.     Shareholder has requested to review the information from the strategic

alternatives process. With over 20 years’ experience running similar processes,

Shareholder will be able to determine very quickly if a market check has been

undertaken.

   III.     SHAREHOLER IS REQUESTING 20 BUSINESS DAYS LEAVE
            FROM THIS COURT TO FILE AN ALTERNATIVE
            RESTRUCTURING FOR CONFIRMATION.
      54.     Shareholder agrees that a prolonged stay in bankruptcy does not serve

the interests of the Debtors nor its stakeholders. Shareholder believes the bones of

a “balance sheet restructuring” are in place with the current Plan. With some modest

alterations to the Plan and a legitimate valuation analysis, Shareholder believes it

can submit a modified plan (the “Alternative Restructuring”) within fifteen business

days of this Court delivering such an Order. Votes would be solicited for ALL

eligible and proper voting classes, including the equity interests. Following are

Shareholder’s requirements to submit an Alternative Plan to this Court:




                                         26
     Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 27 of 93




             Full cooperation of management of the Debtors to provide Shareholder
              with the necessary operating, financial and technical information to
              prepare an alternative business plan including revised forecast
              financials and a valuation analysis;
             Full cooperation of Debtors counsel to prepare an amended disclosure
              statement, plan of reorganization documentation and related
              documentation. The structure of these documents is in place because
              the Alternative Restructuring is fundamentally similar to the current
              proposed Plan, and Shareholder would simply need to work with
              counsel to blackline the existing documentation;
             It may be timely that this Court and the U.S. Trustee appoint an equity
              committee to consider the Alternative Restructuring;
      55.      Shareholder believes Debtors, Debtors’ management, Debtors’ board

of directors and Debtors’ advisors, among others, have a fiduciary duty to cooperate

with Shareholder on an Alternative Restructuring.

      56.      An Alternative Restructuring would be based on the following

principles, many of which are identical to the structure in place in the proposed Plan:

             Full equitization of the balance sheet including each and every class,
              with the exception of the Second Lien Notes Claims and RBL, to be
              discussed separately below.        Pending a legitimate valuation,
              Shareholder would expect to see full recoveries in each creditor class;
             Second Lien Note Claims would receive the full $242 million
              Makewhole Litigation assets at par value, with any remaining claim
              amounts to be satisfied with equity. The Second Lien Note Claims have
              demonstrated a desire for this asset and it is time the creditors stop
              wasting the time and resources of Ultra, and this Court, on the
              Makewhole Litigation;21




21
 Shareholder believes this Court will be pleasantly surprised how quickly the
Makewhole Litigation would resolve itself once the hedge funds start negotiating
                                       27
      Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 28 of 93




             Subject to further diligence, Shareholder believes that the REX and
              Pinedale LGS Lease Agreement do not need to be rejected. This would
              make the adversarial proceedings related to these contracts moot;
             Shareholder, through existing relationships, with the assistance of
              Debtors, would arrange for a new RBL facility to replace in full the
              existing RBL facility. With a recently established borrowing base of
              $1.075 billion and no other debt on post-emergence Ultra, Shareholder
              is confident that a $250 million facility would be achievable. As such,
              there would be no need for a rights offerings or other capital raising
              activity thereby simplifying the conditions precedent to emergence
              date. Shareholder has initiated discussions with two global lending
              institutions regarding a new RBL.22
      57.      Shareholder’s Alternative Restructuring will dramatically simply the

Bankruptcy process.        Having worked on over $300 billion in announced

transactions, Shareholder has significant experience drafting, structuring, and

finalizing the required documentation. In this case, much of the documentation is

already in place, it just needs to be simplified.

      58.      Shareholder does not intend to attempt to litigate the potential bad faith

or ethical issues identified in this Objection at this time. Those issues should be

investigated and dealt with by those with a fiduciary duty to Debtors and/or, perhaps,

the U.S. Trustee. While Shareholder would expect that the Ad Hoc Group, and

potentially others, will look to slow down the process in light of the assertions herein,



settlement with each other, or as in the case with Avenue Capital, negotiating with
itself.
22
  To the extent that a DIP is required to replace the existing DIP, Shareholder has
initiated discussions with a DIP provider to achieve such objective.

                                           28
     Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 29 of 93




Shareholder’s intent is to expedite an Alternative Restructuring of the Debtors as

soon as feasible and resolve this improper bankruptcy.

                              RESERVATION OF RIGHTS

      59.    In addition to the objections asserted and relief requested herein,

Shareholder expressly reserves all of its rights to assert additional objections to the

Plan, Disclosure Statement and Valuation Analysis at the hearing.

      60.    To the extent any objection, in whole or in part, contained herein is

deemed to be an objection to the Plan rather than, or in addition to, an objection to

the adequacy of the Disclosure Statement, the Shareholder reserves its rights to

assert such objection, as well as any other objections, to the confirmation of the Plan.

Furthermore, to the extent that Shareholder is generally impacted in any way by the

contents of any supplements or amendments to the Disclosure Statement or the Plan

that may be filed after any Disclosure Statement or Plan confirmation objection

deadline, Shareholder reserves its right to object hereto. The Shareholder reserves

the right to raise further and other objections to the Disclosure Statement or any

amendment thereto prior to or at the hearing thereon in the event the Shareholder’s

objections raised herein are not resolved prior to such hearing.




                                          29
Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 30 of 93
                Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 31 of 93
 EXHIBIT 1




INVESTOR PRESENTATION
December 2019
                                                                  Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 32 of 93


FORWARD LOOKING STATEMENTS & RISK FACTORS

Forward-Looking Statements and Reserve Estimates

This presentation contains “forward-looking statements” within the meaning of the federal securities laws, including statements about our business strategies and plans, plans for future drilling and resource development,
prospective levels of capital expenditures and production and operating costs, and estimates of future results. Any statement in this presentation, including any opinions, forecasts, projections or other statements, other than
statements of historical fact, are forward-looking statements. Although we believe the expectations reflected in such forward-looking statements are reasonable, we can give no assurance such expectations are correct, and
actual results may differ materially from those projected. In addition, this presentation includes information about our proved reserves. The Securities and Exchange Commission (“SEC”) permits oil and gas companies, in their
filings with the SEC, to disclose only proved, probable and possible oil and gas reserves that meet the SEC’s definitions for such terms. This presentation also includes information about oil and gas quantity estimates that are
not permitted to be disclosed in SEC filings, including terms or designations such as “estimated ultimate recovery” or “EUR” or “resource” or “resource potential” or other terms bearing similar or related descriptions. These types
of estimates do not represent and are not intended to represent any category of reserves based on SEC definitions, do not comply with guidelines established by the American Institute of Certified Public Accountants regarding
forecasts of oil and gas reserves estimates, are, by their nature, more speculative than estimates of proved, probable and possible reserves disclosed in SEC filings, and, accordingly, are subject to substantially greater
uncertainty of being actually realized. Actual volumes or quantities of oil and gas that may be ultimately recovered will likely differ substantially from such estimates. Factors affecting such ultimate recovery include the scope of
our actual drilling program, which will be directly affected by the availability of capital, drilling and production costs, commodity prices, availability of drilling services and equipment, lease expirations, transportation constraints,
regulatory approvals, field spacing rules, and actual drilling, completion and production results as well as other factors. These estimates may change significantly as the development of properties provides additional data. This
presentation also includes estimates of values attributable to the locations on which such oil and gas quantity estimates are based. The estimates of value set forth in this presentation were calculated based on the assumptions
and methodologies set forth in this presentation, which differ materially from the assumptions and methodologies oil and gas companies are required to use in calculating PV-10 values of proved reserves disclosed in SEC filings.
As a result, the estimates of values included in this presentation do not represent and are not intended to represent the “PV-10” value that would be attributable to such items if such items were calculated based on applicable
SEC requirements.

Risk Factors
Certain risks and uncertainties inherent in our operating businesses as well as certain on-going risks related to our operational and financial results are set forth in our filings with the SEC, particularly in the section entitled “Risk
Factors” included in our most recently-filed Annual Report on Form 10-K, our most recently-filed Quarterly Reports on Form 10-Q, and from time to time in other filings we make with the SEC. Some of the risks and
uncertainties related to our business include, but are not limited to, our ability to decrease our leverage or fixed costs, increased competition, the timing and extent of changes in prices for oil and gas, particularly in the areas
where we own properties, conduct operations, and market our production, as well as the timing and extent of our success in discovering, developing, producing and estimating oil and gas reserves, including from any horizontal
wells we drill in the future, the timing and cost of our future production and development activities, our ability to successfully monetize the properties we are marketing, weather and government regulation, and the availability
and cost of oil field services, personnel and equipment.
Investors are encouraged to review and consider the risk factors set forth in our historical and future SEC filings, as well as any set forth in this presentation, in connection with a review and consideration of this presentation.
Our SEC filings are available directly from the Company – please send any requests to Ultra Petroleum Corp. at 116 Inverness Drive East, Suite 400, Englewood, CO 80112 (Attention: Investor Relations). Our SEC filings are
also available from the SEC on their website at www.sec.gov.
Non-GAAP Measures
Net Debt, Adjusted EBITDA, Free Cash Flow, EBITDA Cash Costs and proved developed Coverage Metrics are financial measures not presented in accordance with generally accepted accounting principles (“GAAP”). The
reconciliation of these non-GAAP financial measures to the most directly comparable GAAP measures can be found on slide 21-22 in the appendix to this presentation.



                                                                                         Ultra Petroleum Corp. OTCQX: UPLC                                                                                                               2
                                                          Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 33 of 93

  COMPANY OVERVIEW


                                       OTCQX Symbol                                                      UPLC                  Pinedale

      MARKET
                                                                                                                                 Field
                                       Market Capitalization @ 11/29/19, $ million                        $45
    SNAPSHOT                           Net Debt     (1)   @ 9/30/19, $ million                        $1,988
                                       Enterprise Value, $ million                                    $2,033


                                      3Q19 Production, Bcfe                                               60.2

PRODUCTION                            SEC Proved Reserves(2), Bcfe                                       3,063

 & RESERVES                           SEC Proved Developed Reserves, Bcfe                                2,351
                                      SEC Proved Developed PV-10, $ billion                               $2.3

                                       Net Acreage — Wyoming                                        ~83,000
                                       % Operated                                                         92%

       ACREAGE                         % HBP                                                              86%
                                       Operated Producing Wells                                       ~2,240
                                       Future Drilling Locations                                      4,000+


(1) Net Debt is calculated as face value of debt less cash. Net Debt is a non-GAAP financial measure; see slide 22
    for a reconciliation of this measure to the most directly comparable GAAP measure.
(2) YE18 proved reserves includes an operated PUD program of vertical development for 3 years with 3 rigs.


                                                                             Ultra Petroleum Corp. OTCQX: UPLC                            3
                                                       Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 34 of 93


 3Q19 ULTRA HIGHLIGHTS

                                           ❑ Production averaged 654 MMcfe/d, at high end of guidance
                                           ❑ Adjusted EBITDA(1) totaled $98 MM
                      Results
                                           ❑ Total capital investment was $56.4 MM, reflecting improved DC&E costs and reduced activity

                                           ❑ Controllable Cash Costs(2) of $0.40 per Mcfe


                           ❑ Successful DC&E cost reduction of approximately 12% to $2.8 MM per well

                           ❑ 7 successful 2-string wellbores of 8 attempted in 3Q19
Operations
                           ❑ Drilling has been suspended as of mid-September

                           ❑ Reduced full year capital investment program to $240 - $250 MM


                                             ❑ Achieved positive Free Cash Flow(1) of $5 MM in 3Q19
                    Financial
                                             ❑ Amended the RBL Credit Facility to eliminate all maintenance financial covenants and established
                    Discipline                   the fall borrowing base at $1.175 billion with unanimous approval from our RBL lenders
                                             ❑ RBL Credit Facility balance outstanding at end of quarter of $64 MM

 (1) Adjusted EBITDA and Free Cash Flow are non-GAAP financial measures; see slide 21 to this presentation for a reconciliation of these measures to the most directly comparable GAAP measure.
 (2) Controllable Cash Cost is defined as LOE and Cash G&A combined

 (3)
                                                                           Ultra Petroleum Corp. OTCQX: UPLC                                                                                      4
                                          Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 35 of 93


3Q19 RESULTS
Controllable Cash Costs Performance Drives Strong EBITDA Result
                                 3Q19 Results                                                             3Q19 Adjusted EBITDA(4)
                                                      Guidance            Actual
                                                                                                                                                Actual
Production, MMcfe/d                                  635 – 655             654
                                                                                                   Revenue, incl. hedges, $/Mcfe                 $2.67
                                                        $/Mcfe           $/Mcfe
Lease Operating Expense                              0.27 – 0.31          0.30                     EBITDA Cash Costs(4), $/Mcfe                 ($1.04)
Facility Lease Expense                               0.10 - 0.12          0.11
                                                                                                   Adjusted EBITDA(4), $/Mcfe                    $1.63
Production   Taxes(1)                                0.24 – 0.30          0.24

Gathering Fees (gross)                               0.31 – 0.35          0.33                     Production, Bcfe                               60.2
Gathering Fees (net)(2)                              0.27 - 0.31          0.29
                                                                                                   Adjusted EBITDA(4)                        $98 million
Transportation                                       0.00 - 0.00          0.00
Cash G&A(3)                                          0.07 – 0.10          0.10               Notes:
DD&A                                                 0.85 – 0.90          0.82               (1)    3Q19 Production Taxes based on physical sales with average
                                                                                                    realized prices of $2.04 per Mcf and $58.33 per Bbl
Cash Interest                                        0.58 - 0.63          0.60               (2)    Net Gathering Fees include proceeds from liquids processing
                   Total Expenses, with Gross Gathering Fees              $2.50              (3)    Cash G&A excludes stock compensation and other non cash items
                                                                                             (4)    Adjusted EBITDA and EBITDA Cash Costs are non-GAAP
                   EBITDA Cash Costs(4), with Net Gathering Fees          $1.04
                                                                                                    financial measures; see slides 21 and 22 to this
                                                                                                    presentation for a reconciliation of these measures to the most
                          Controllable Cash Costs                                                   directly comparable GAAP measures
Lease Operating Expense and Cash G&A ($/Mcfe)        0.34 – 0.41          0.40

                                                        Ultra Petroleum Corp. OTCQX: UPLC                                                                         5
                                          Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 36 of 93


CONTROLLABLE CASH COST PERFORMANCE
Continuous Drive to Appropriately Manage Controllable Cash Costs

             Controllable Cash Costs per Mcfe                           •   Focused on continuously improving controllable cash
    $0.45                                                                   costs with a long-term view of the future to drive
                                                             $0.40
    $0.40                                                                   favorable EBITDA margins
                 $0.35                 $0.34
    $0.35

    $0.30
                                                                        •   Controllable Cash Costs
                                                                               • 3Q19 Actuals were $0.40 / Mcfe
    $0.25
                                                                               • Full-Year Guidance at $0.37 - $0.41 / Mcfe
    $0.20

    $0.15

    $0.10
                                                                                                     OPEX & Cash G&A per Mcfe
    $0.05                                                                     $1.80
                                                                              $1.60
    $0.00
            Q1    Q1              Q2    Q2             Q3     Q3              $1.40
                                                                              $1.20
                       Guidance              Actuals                          $1.00
                                                                              $0.80
                                                                              $0.60
•     Effective cost management focused on LOE and G&A is                                    Median: $0.36
                                                                              $0.40
      evidenced by our performance compared to gas weighted
                                                                              $0.20
      peers
                                                                                $-
                                                                                           Peer       Peer        Peer       UPL
                                                                                                                             Ultra      Peer        Peer       Peer        Peer   Peer
                                                                              Note: Full-year 2018 data. Peer group includes: AR, CHK, COG, EQT, GPOR, QEP, RRC, and SWN


                                                        Ultra Petroleum Corp. OTCQX: UPLC                                                                                                6
                                         Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 37 of 93



   MANAGEMENT FOCUS ON EXECUTION

   Strategic 2019 Objectives
   1.   Continue to strengthen the balance sheet and enhance financial flexibility
   2.   Maintain strong operating cash flow
   3.   Disciplined deployment of capital with focus on investment returns in current commodity pricing environment
   4.   Optimize base production and operating margins, concentrating on run time and lease operating expenses
   5.   Enhance value of future drilling inventory through reduced well costs and improved return potential
   6.   Continued horizontal resource validation

                                               Operational Execution is The Key

           Development of                              Low                           Manage Pace
                                                                                                                        Expansion of
              Top Tier                              Controllable                          of
                                                                                                                          Margin
             Gas Asset                              Cash Costs                       Development

                                                                             • Suspended drilling in Sept’19   • YTD Adjusted EBITDA Margins of ~60%
• ~83,000 net acres (92% operated)      • Estimated annual EBITDA
                                                                               due to low price environment    • Increased gas pricing and reduced
• Over 4,000 vertical locations           cash costs below $1.15 per Mcfe
                                                                             • Demonstrated ability to lower     costs create margin expansion
  within boundary of core development   • Combined LOE and Cash G&A of
                                          approximately $0.40 per Mcfe         D&C well costs


                                                        Ultra Petroleum Corp. OTCQX: UPLC                                                      7
                                                     Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 38 of 93

          RESPONSIBLE MANAGEMENT OF CAPITAL PROGRAM
          FOCUSED ON INVESTMENT RETURNS

          Free Cash Flow generation model can be used to repay debt or grow cash balance
          •   Durable borrowing base given the nature of low-decline, long-lived PDP reserve base
          •   Reduced capital expenditures drives increased Free Cash Flow generation
          $3.30
                                                                      8/09: Further reduced rig count from 2 to 1        9/16: Announced that drilling program was
                                  NYMEX HH            NWROX           in response to additional weakening of the         being suspended noting continued commodity
          $3.10                                                       forward natural gas strip. Increasing              price pressure on investment returns.
                                                                      success with 2-string drilling design and          Preservation of future drilling inventory,
                                                                      outperformance of base production. Noted           generation of FCF and debt repayment.
          $2.90
                                                                      ability to accelerate FCF result into the 3rd      Announced fall borrowing base and completion
                                                                      quarter as a result of this decision               of 5th Amendment to Credit Facility
          $2.70
$/MMBtu




          $2.50

                   6/03: Reduced rig count from 3 to 2 citing
          $2.30
                   weakening natural gas strip offset by ability to
                   take advantage of improved D&C performance
          $2.10    and higher percentage of the drilling program
                   focused on 2-string well design; maintained
                   annual production forecast
          $1.90
                    Jan          Feb          Mar           Apr         May          Jun           Jul          Aug      Sep         Oct         Nov         Dec


                                                            Data points are 12-month strip as of the 1st of each month


                                                                      Ultra Petroleum Corp. OTCQX: UPLC                                                             8
                                               Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 39 of 93


         LOW-DECLINE, LONG-LIVED ASSET BASE
         Substantial and Durable Production Base From More Than 3,300 Wells


         Ultra has produced more than 3.5 Tcf of gas and 26.5 million barrels of oil over its 22-year track
         record in the Pinedale

          Ultra Net Production – Projected PDP Decline for 2020 of 19%                                     Estimated Annual Decline Rates
         800                                                                                            40%

         700                                                                                            35%

                       2015       2016        2017        2018         2019            2020             30%
         600                                                                                   2019
                                                                                              19%       25%
         500                                                                                  Decline
                                                                                                        20%
MMcfed




         400                                                                                                         16%
                    Pre 2015 Onlines                                                                    15%                    12%
         300                                                                                                                             10%
                                                                                                        10%                                        7%
         200                                                                                              5%

         100                                                                                              0%
                                                                                                                    Year 2    Year 3    Year 4     Final
          0                                                                                                         Decline   Decline   Decline   Decline
           1/2015        1/2016      1/2017      1/2018       1/2019          1/2020

                                                             Ultra Petroleum Corp. OTCQX: UPLC                                                        9
                                               Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 40 of 93


 WELL COSTS & 2-STRING WELLBORE DESIGNS
  Focus on Technical and Design Improvements Drive Cost Trends Lower

Drilling Optimization and Focus on 2-String Design:                                                      2-String Design - Success Rate
                                                                                          100%
      •   7 successful 2-string wellbores of 8 attempted in 3Q19                                                                           88%
                                                                                            80%                           73%
      •   16 total successful 2-string wells drilled YTD for an average cost of $2.6 MM
                                                                                            60%
                                                                                                          50%
      •   Improvement in F&D costs of ~ 6%, net of reduced 2-string EUR                     40%

      •           $2.80 on successful$2.86
          Average savings             2-string wells of $500K, a 16% reduction              20%
                                                            $2.62
                                                                                                0%
      •   Reservoir characterization project can enhance value of 2-string wells
                                                                                                           1Q              2Q              3Q

                  2-String Design - Average Cost ($million)                                            All 2019 Verticals - Average Cost ($million)
      $3.4                                                                                      $3.4
                                                                                                          $3.2             $3.2
      $3.2           $3.1                                                                       $3.2

      $3.0                                   $2.9                                               $3.0
              With Contingencies




                                                                                          $MM
$MM




                                                                                                                                           $2.8
      $2.8                                                           $2.7                       $2.8

      $2.6                                                                                      $2.6
                             Successful
                     $2.6                    $2.6                   $2.6
      $2.4                                                                                      $2.4
                      1Q                      2Q                     3Q                                    1Q              2Q              3Q


                                                              Ultra Petroleum Corp. OTCQX: UPLC                                                   10
                                                                            Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 41 of 93


                                       VERTICAL WELL PROGRAM
                                       Improved Well Costs Drive Future Improvement in DC&E Economics

                                            3Q19 Average IP = 5.8 MMcfe/d                                                           Vertical Well Economics
                                                                              EUR: 3.5 Bcfe
                                      500
Average Cumulative Production, MMcf




                                                            EUR: 4.5 Bcfe


                                      400


                                      300
                                                                                EUR: 2.9 Bcfe

                                      200



                                      100            3Q19
                                                                    1Q17 through 2Q19              Note: Assumes $60 per Bbl WTI oil price

                                        0
                                            0       50           100              150
                                                         Days on Production

                                                                                          Ultra Petroleum Corp. OTCQX: UPLC                                   11
                                            Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 42 of 93


    HORIZONTAL PROJECT UPDATE
    Advancing Pinedale Reservoir Characterization to Optimize Horizontal Opportunity

1H19 Results
• Successfully integrated 3D seismic inversion data
  for predicting Lower Lance reservoir distribution
•    Integrated existing HZ wells into earth model and
     history matched production to predict pre-drill HZ
     well performance
                                                                                                                     Depth Structure Model
2H19 Planned Activity
• Building inventory of high-graded HZ well
  locations, to provide opportunity and optionality
  for field appraisal and extension
•    Implementing workflow field wide, over 200-
     square miles; models also inform optimal well
     placement and design for vertical development

Future                                                                                                   Sandstone Probability Model
•  Apply new workflows across Pinedale to further
   quantify extension of commercial resource from
   HZ wells and vertical inventory (all zones)
•    Refine inversion to identify higher net-to-gross
     areas in the Mesaverde and Lower Lance
•    Leverage expertise beyond Pinedale



                                                          Ultra Petroleum Corp. OTCQX: UPLC                                                  12
                        Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 43 of 93



FALL 2019 BORROWING BASE AT $1.175 BILLION
Fifth Amendment to the Credit Facility Executed in September

                         •   Semi-annual redetermination, prepared consistently, based on mid-year
                             reserves as prepared by Netherland Sewell & Associates, Inc. under SEC
BORROWING BASE               reserve recognition criteria, and run at bank price deck
ESTABLISHED AT           •   Credit Facility commitment established at $200 million from durable PDP
$1.175 BILLION               reserves underpinned by low decline rates
                         •   Commitment amount automatically reduces to $120 million in February 2020

                         •   Repayment of indebtedness
POSITIVE FREE
CASH FLOW                •   Capital investments of $5 million per quarter beginning in 2020
OBJECTIVES               •   Preserves drilling locations for more constructive future natural gas price
                             environment
                         •   Recent amendment eliminates all financial maintenance covenants in the credit
                             agreement
PATHWAY TO PURSUE
CAPITAL STRUCTURE        •   More flexible hedging requirements
IMPROVEMENTS             •   Allows for the repurchase of indebtedness providing the outstanding RBL balance
                             is at zero, that a sufficient cash reserve exists, and the 1st Lien proforma
                             leverage is <3.0x; subject to other Term Loan and 2nd Lien Indenture terms

                                      Ultra Petroleum Corp. OTCQX: UPLC                                  13
                                                           Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 44 of 93


 SEPTEMBER 30, 2019 – DEBT MATURITIES
 Strong Coverage Metrics and No Near-Term Maturities


                    Cumulative Coverage Ratios(1)

                                         Committed              Outstanding
                                         Borrowings             Borrowings                         RBL ($200 MM Commitment)                           1st Lien Term Loan
                                                                                                    • Outstanding: $64 MM                               • Outstanding: $971 MM
   1st Lien Debt                              1.95x                  2.20x                          • Maturity: April 2022                              • Maturity: April 2024(2)
   2nd Lien Notes                             1.30x                  1.41x
   2022 Notes                                 1.20x                  1.29x
                                                                                                                                                             2nd Lien Notes
   2025 Notes                                 1.07x                  1.14x                                                                                    • Outstanding: $581 MM
                                                                                                                                                              • Maturity: July 2024



                                                                                                      2022 Notes                                                  2025 Notes
                         No Near-Term Maturities                                                        • Outstanding: $150 MM                                      • Outstanding: $225 MM
                                                                                                        • Maturity: April 2022                                      • Maturity: April 2025




               2019                      2020                        2021                       2022                          2023                    2024              2025
Notes:
(1) Coverage ratios are calculated based on year-end 2018 SEC proved developed reserves and debt commitments and balances as of September 30, 2019.
(2) 1st Lien Term Loan amortizes at a rate of 0.25% per quarter commencing June 2019.


                                                                                Ultra Petroleum Corp. OTCQX: UPLC                                                                       14
                                                                  Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 45 of 93


  HEDGE SUMMARY
  As of December 6, 2019

                   Henry Hub Gas Volumes Hedged(1,2)                                                                                                         Oil Volumes Hedged
  MMBtu/d                                                                                                                Bbl/d
           800                                                                                                             4,000
                                                                               Average Price: $/MMBtu                                                                                             Average Price: $/Bbl

           600                                                                                                               3,000        $59.60

           400                                                                                                               2,000                      $60.42

           200                                                                                                                                                         $60.33
                                                                                                                             1,000
                                                                                                                                                                                         $60.00
               0                                                                                                                   0
                      4Q19          1Q20           2Q20           3Q20           4Q20          1Q21                                       4Q19           1Q20           2Q20             3Q20      4Q20        1Q21
         Henry Hub Swaps                   Henry Hub Collars                 Henry Hub Puts

                                   NWROX Basis Hedged                                                                                  Q4 2019 Pricing with NYMEX & NWROX Hedges(3)
  MMBtu/d                                                                                                                Henry Hub Hedges ($/MMBtu)                                                        $2.77
        800
                                                                   Average Price: $/MMBtu                                NWROX Basis Hedges                                                               ($0.45)
        600                                                                                                              Price per MMBtu                                                                   $2.32
                                                                                                                         BTU Factor                                                                        x1.07
        400
                   ($0.45)
                                                                                                                         Gas Hedge Realization per Mcf                                                     $2.48
        200                      ($0.07)
                                                                                                                         WTI Swap                                                                         $59.60

           0                                                                                                             Realized Price per Mcfe*                                                         $2.85
                   4Q19           1Q20          2Q20           3Q20           4Q20           1Q21                        *Price per Mcfe based on 95% natural gas / 5% condensate mix.
(1) Average prices for 2019 periods reflects swap pricing. Refer to the appendix on slide 23 for additional details on pricing and volume.
(2) Put pricing reflects the inclusion of the deferred premium of ($0.125), ($0.114) and ($0.190) for 2Q20, 3Q20 and 4Q20 respectively.
(3) For collars and deferred puts, the price used to calculate the average realized price for hedged volumes utilizes strip price as of 12/6/2019 if above a floor or below a ceiling.
                                                                                                                                                                                                                         15
                                                               Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 46 of 93


PINEDALE INFRASTRUCTURE OVERVIEW
Opal Provides Multiple Take Away Options and Prices at a Premium
 • Realized price at a premium of $0.03 - $0.04 to Opal pool (NWROX)                                                                       KINGSGATE

 • Opal provides multiple take away options and premium prices
 • Ultra sells gas at NWROX basis location                                                                                                 STANFIELD


 • NWROX strength relative to CIG
            •     ~$0.58 stronger than CIG in Q4 2019
                                                                                                                                                                     OT/REX
            •     Historical CIG pressure has been driven by tight take away from DJ basin
            •     NWROX trading into more stable western demand region and less
                                                                                                                                  MALIN
                                                                                                                                                       Ruby
                                                                                                                                                              OPAL        CIG

                  susceptible to general weather risk than CIG

 • Full-year 2019 NWROX at 99% of Henry Hub pricing
 • Development of Permian / Delaware natural gas pipelines relieves                                                              PGE

   bid pressure against Rockies gas deliveries                                                                                                                   San
                                                                                                                                                                 Juan
                            NW Rockies vs. CIG vs. Dominion South
                                                   (as a % of Henry Hub)                                                               SoCal




                                                                                                               99%
96%




                     96%
      95%
            94%



                           94%



                                       94%
                                             92%



                                                         91%




                                                                           88%
                                                               87%




                                                                                 87%




                                                                                                                           85%
                                                                                             85%
                                 84%




                                                                                                         83%



                                                                                                                     82%
                                                                                                   77%
                                                                                       72%
                                                   54%




                                                                     56%




                                                                                                                                                                                Permian

  2013                 2014      2015                     2016              2017      2018                       2019
                         NW Rockies                      CIG               Dominion South

                                                                                   Ultra Petroleum Corp. OTCQX: UPLC                                                             16
                                                             Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 47 of 93



2019 FULL-YEAR CAPITAL PLAN AND GUIDANCE

               Capital Program = $240 - $250 MM                                     (1)
                                                                                                                     2019 Expenses
                                                                                                                                                                        4Q 2019                   FY 2019
Pinedale Operated Verticals                                            $205 - $210 MM                                (per Mcfe)

Pinedale Non Operated Verticals                                          $18 - $22 MM                                Lease Operating Expense                         $0.32 - 0.36              $0.28 - 0.30
Corporate Other                                                          $17 - $18 MM
                                                                                                                     Facility Lease Expense                          $0.10 – 0.12              $0.10 - 0.12

                          2019 Production Guidance                                                                   Production Taxes(2)(3)                          $0.25 - 0.29              $0.31 - 0.33

Full Year 2019, Bcfe                                                        239 – 241                                Gathering Fees, gross                           $0.31 - 0.35              $0.32 - 0.34
                                                                                                                     Gathering Fees, net                             $0.27 - 0.31              $0.28 - 0.30
4Q19, MMcfe/d                                                               590 – 610
                                                                                                                     Transportation Charges                          $0.03 - 0.05              $0.00 - 0.02
          Full Year 2019 Budgeted Activity Summary                                                                   Cash G&A(4)                                     $0.10 - 0.14              $0.09 - 0.11
Operated Vertical Wells, Gross / Net                                              71 / 70.3
                                                                                                                     DD&A                                            $0.81 - 0.85              $0.84 - 0.86
Non Operated Vertical Wells, Gross / Net                                           22 / 7.3
                                                                                                                     Cash Interest Expense(5)                        $0.63 - 0.67              $0.60 - 0.62

(1)   Capital Program reflects transition from three to zero rig program.
(2)   Production taxes estimated for 4Q 2019 are based on projected forward NYMEX prices for the remainder of the year and realized prices for the periods reported to date per Bbl, less gathering fees.
(3)   Production taxes estimated for FY 2019 are based on projected forward NYMEX prices for the remainder of the year and realized prices for the periods reported to date per Bbl, less gathering fees.
(4)   Includes estimated severance costs for early retirement and staff reductions in conjunction with reduced drilling activity.
(5)   Cash interest expense represents total interest expense excluding the amortization of deferred financing costs, issuance premium and PIK interest.


                                                                                   Ultra Petroleum Corp. OTCQX: UPLC                                                                                          17
                              Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 48 of 93

2020 AND FUTURE – PDP MODEL GENERATES
SUBSTANTIAL FREE CASH FLOW

• Production outlook under a PDP decline case
       • 2020 Preliminary Guidance of 182 – 192 Bcfe
       • Predictable 2021 and 2022 production model by applying estimated annual year 2 and year 3
         decline rates of 16% and 12%, respectively
• Capital expenditure of $5 million per quarter beginning in 2020
• REX firm transport commitment – Monitor and enhance value with optionality to alternate
  markets and periodic capacity releases
• LGS lease commitments are a fixed annual obligation
• Cash Margins remain robust
   •   Low controllable cash cost for LOE and G&A
   •   Production taxes are variable at approximately 10 - 11% of gross revenues, excluding derivatives
   •   Gathering fees are variable, and are incurred at a per Mcf rate
   •   Total cash interest expense shrinks as debt is reduced
• $240 million of potential make whole recovery

                                            Ultra Petroleum Corp. OTCQX: UPLC                             18
                                           Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 49 of 93


UPSIDE AND OPTIONALITY FOR ULTRA
Generating Free Cash Flow in Third & Fourth Quarters 2019

Management of Base Production and Operating Costs:
     •   Low LOE and G&A expense maintains strong operating margin greater than 50%
     •   55,000 BWPD capacity water management system owned by company provides for low water expenses

Reduction in Vertical Well Costs:
     •   Long track record of implementing new technology to reduce costs and cycle times
     •   Recent success in design changes for wellbore construction and completion fluids provide additional cost reduction opportunities
     •   Successful cost reduction of 12% in 3Q19 to approximately $2.8 MM per well benefits future well economics
Expand Resource with Horizontal Development:
     •   Horizontal program has verified productive resource beyond the vertical boundary
     •   Incremental data and analysis demonstrating ability to reduce uncertainty and unlocking future activity

Continued Improvement to Balance Sheet:
     •   Up to $240 million of potential make whole recovery
           •   In November 2019, the Fifth Circuit Court of Appeal’s en banc review affirmed its reversal of the primary issue in Ultra’s appeal
           •   The case has been remanded to the Bankruptcy Court for further consideration of issues not initially ruled upon that were raised by Ultra
Improved Gas Price Realizations Generate Significant Increase to Drillable Inventory Locations and Cash Flow:
     •   Can be achieved in the form of HHUB or NW Rockies basis improvements, or both
     •   With improved well costs of $2.8 MM vertical inventory increases from 1,336 to 1,925 with price improvement from $2.50 to
         $2.75/MMBtu Opal
     •   With 182 – 192 BCFE of annual production, a $0.25/MMBtu improvement generates approximately $35 million of additional cash flow
         on an unhedged basis

                                                           Ultra Petroleum Corp. OTCQX: UPLC                                                               19
           Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 50 of 93




APPENDIX
                                                        Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 51 of 93

RECONCILIATION OF ADJUSTED EBITDA, ADJUSTED
EBITDA PER MCFE AND FREE CASH FLOW
Reconciliation of Earnings Before Interest, Taxes, Depletion and Amortization (unaudited)
All amounts expressed in US$000's

The following table reconciles net income (loss) as derived from the Company's financial information with earnings before interest, taxes, depletion, and
amortization and certain other non-recurring or non-cash charges (Adjusted EBITDA)(1) and to Free Cash Flow(2), as defined below:
                                                                                                            For the Quarter Ended      For the Nine Months Ended
                                                                                                                September 30,                 September 30,
                                                                                                             2019           2018          2019           2018
                                            Net income                                                    $    11,513 $       18,563 $      109,294 $       45,502
                                              Interest expense                                                 32,372         38,382         98,074       111,934
                                              Depletion and depreciation                                       49,581         49,672        157,003       151,954
                                              Unrealized (gain) loss on commodity derivatives                    6,570        11,018        (75,957 )       72,557
                                              Deferred gain on sale of liquids gathering system                     —         (2,638 )           —          (7,915 )
                                              Stock compensation expense                                           750         1,424          2,271         11,547
                                              Debt exchange expenses                                                —             —           1,822             —
                                              Taxes                                                                 —             —            (169 )          442
                                              Other expenses                                                     8,896         3,422         26,621          4,275
                                              Legal proceeding recoveries                                     (11,828 )           —         (13,467 )           —
                                            Adjusted EBITDA (1)                                           $    97,854 $      119,843 $      305,492 $     390,296
                                                Capital and PP&E expenditures, net of proceeds received       (56,413 )      (22,492 )     (233,578 )    (275,847 )
                                                Cash interest expense                                         (36,403 )      (35,558 )     (109,647 )    (103,601 )
                                            Free cash flow (2)                                            $      5,038 $      61,793 $      (37,733 ) $     10,848

                                            Production (Mcfe)                                                  60,159         67,534        184,853        210,731
                                            Adjusted EBITDA per Mcfe                                              1.63   $       1.77   $       1.65   $       1.85

(1) Earnings before interest, taxes, depletion and amortization (Adjusted EBITDA) is defined as Net income (loss) adjusted to exclude interest, taxes, depletion and amortization and certain other non-
    recurring or non-cash charges. Management believes that the non-GAAP measure of Adjusted EBITDA is useful as an indicator of an oil and gas exploration and production Company's ability to
    internally fund exploration and development activities and to service or incur additional debt. Adjusted EBITDA should not be considered in isolation or as a substitute for net cash provided by
    operating activities prepared in accordance with GAAP.
(2) Free Cash Flow defined as Adjusted EBITDA less capital expenditures and cash interest

                                                                             Ultra Petroleum Corp. OTCQX: UPLC                                                                                      21
                                                 Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 52 of 93

RECONCILIATION OF EBITDA CASH COSTS
AND NET DEBT

  Reconciliation of EBITDA Cash Costs(1)                                                  Reconciliation of Net Debt(2)
                                                                                          as of September 30, 2019
                                                                                                                                              (thousands)
                                                                                         Total Debt
                                                                                           Revolving Credit Facility                      $           64,000
                                                                                           Term Loan                                      $          971,194
                                                                                           Second Lien Notes                              $          580,960
                                                                                           2022 Senior Unsecured Notes                    $          150,439
                                                                                           2025 Senior Unsecured Notes                    $          225,000
                                                                                           Total Face Value of Indebtedness               $        1,991,593
                                                                                         Less: Cash                                       $             3,365
                                                                                         Net Debt                                         $        1,988,228




(1) EBITDA cash costs include lease operating expense, facility lease expense, production taxes, gathering fees, net, transportation (if any) and cash G&A.
(2) Net Debt is calculated as face value of debt less cash.



                                                                  Ultra Petroleum Corp. OTCQX: UPLC                                                             22
                         Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 53 of 93


SUMMARY OF THE HEDGES IN PLACE
As of December 6, 2019




                                       Ultra Petroleum Corp. OTCQX: UPLC                      23
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 54 of 93


EXHIBIT 2




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                    1
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 55 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                    2
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 56 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                    3
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 57 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                    4
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 58 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                    5
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 59 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                    6
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 60 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                    7
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 61 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                    8
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 62 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                    9
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 63 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                   10
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 64 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                    11
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 65 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                   12
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 66 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                   13
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 67 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                   14
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 68 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                   15
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 69 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                   16
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 70 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                   17
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 71 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                   18
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 72 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                   19
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 73 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                   20
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 74 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                   21
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 75 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                   22
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 76 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                   23
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 77 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                   24
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 78 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                   25
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 79 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                   26
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 80 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                   27
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 81 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                   28
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 82 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                   29
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 83 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                   30
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 84 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                   31
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 85 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                   32
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 86 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                   33
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 87 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                   34
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 88 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                   35
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 89 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                   36
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 90 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                   37
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 91 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                   38
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 92 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                   39
                                    Case 20-32631 Document 212 Filed in TXSB on 06/08/20 Page 93 of 93




Source: Ultra Petroleum Form 8K dated May 14, 2020.



                                                                   40
